                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               CLARKSBURG

RODERICK BROWN,

            Plaintiff,

v.                                               Civ. Action No. 1:19-cv-118
                                                           (Kleeh)

STATE OF WEST VIRGINIA and
PATRICK MORRISEY,
Attorney General,

            Defendants.


 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
    [ECF NO. 33] AND GRANTING MOTION TO DISMISS [ECF NO. 21]

      Pending before the Court is a Report and Recommendation

(“R&R”) by United States Magistrate Judge Michael J. Aloi (the

“Magistrate    Judge”)    [ECF    No.     33].    For   the    reasons       discussed

herein, the Court adopts the R&R.

                          I.     PROCEDURAL HISTORY

      On    May   31,     2019,      the         Plaintiff,      Roderick          Brown

(“Plaintiff”),    filed    a     Complaint       against   the       State    of   West

Virginia    and   Attorney       General     Patrick       Morrisey      (together,

“Defendants”). Plaintiff argues that the West Virginia Medical

Professional Liability Act (the “MPLA”), W. Va. Code §§ 55-7B-6

and   7,   unconstitutionally       bars     Plaintiff        from    litigating      a

medical    malpractice    suit.     The    MPLA     requires     a    plaintiff      to

retain an expert to obtain a certificate of merit before filing
BROWN V. WEST VIRGINIA                                                          1:19-CV-118

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
    [ECF NO. 33] AND GRANTING MOTION TO DISMISS [ECF NO. 21]

suit, and because Plaintiff cannot afford this, he argues that

the MPLA is unconstitutional.

        Pursuant to 28 U.S.C. 636, the Court referred the action to

the    Magistrate       Judge   for     initial         review.       Defendants     filed   a

Motion to Dismiss for Lack of Jurisdiction on September 5, 2019.

Plaintiff filed a Response, and Defendants filed a notice that

they would not file a Reply. Plaintiff then filed a Motion for

Status Update and Summary Judgment. Defendants filed a Response

to the Motion for Summary Judgment. On December 3, 2019, the

Magistrate Judge entered the R&R, recommending that the Court

grant    Defendants’         Motion    to    Dismiss.          Plaintiff     then    filed   a

Reply to the Response to his Summary Judgment motion. Plaintiff

filed objections to the R&R on December 9, 2019. Defendants then

responded to those objections, and Plaintiff filed a Supplement

of Authority.

                                II.    STANDARD OF REVIEW

        A.   Rule 12(b)(1)

        Rule 12 of the Federal Rules of Civil Procedure provides

that    “[i]f    the    court    determines            at   any   time      that    it   lacks

subject-matter jurisdiction, the court must dismiss the action.”

Fed. R. Civ. P. 12(h)(3). The burden of proving subject matter

jurisdiction       on    a    motion        to       dismiss    lies     with      the   party

asserting       jurisdiction.         CSX    Transp.,          Inc.    v.   Gilkison,      No.

                                                 2
BROWN V. WEST VIRGINIA                                                         1:19-CV-118

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
    [ECF NO. 33] AND GRANTING MOTION TO DISMISS [ECF NO. 21]

5:05CV202, 2009 WL 426265, at *2 (N.D.W. Va. Feb. 19, 2009). No

presumptive             truthfulness        attaches         to          the    plaintiff’s

allegations, and the existence of disputed material facts will

not preclude the trial court from evaluating the merits of the

jurisdictional claims. Id. at *2.

       B.     Rule 12(b)(6)

       Rule 12(b)(6) allows a defendant to move for dismissal upon

the ground that a complaint does not “state a claim upon which

relief      can    be    granted.”     In   ruling      on     a    12(b)(6)     motion   to

dismiss,      a    court     “must     accept     as    true       all    of   the   factual

allegations contained in the complaint.” Anderson v. Sara Lee

Corp., 508 F.3d 181, 188 (4th Cir. 2007) (quoting Erickson v.

Pardus, 551 U.S. 89, 94 (2007)). A court is “not bound to accept

as true a legal conclusion couched as a factual allegation.”

Papasan v. Allain, 478 U.S. 265, 286 (1986).

       A court should dismiss a complaint if it does not contain

“enough facts to state a claim to relief that is plausible on

its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). Plausibility exists “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that   the        defendant    is    liable       for   the        misconduct    alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A motion to dismiss

“does not resolve contests surrounding the facts, the merits of

                                              3
BROWN V. WEST VIRGINIA                                        1:19-CV-118

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
    [ECF NO. 33] AND GRANTING MOTION TO DISMISS [ECF NO. 21]

a claim, or the applicability of defenses.” Republican Party of

N.C. v. Martin, 980 F.2d 942, 952 (4th Cir. 1992).

     C.    Review of an R&R

     When reviewing a magistrate judge’s R&R, the Court must

review de novo only the portions to which an objection has been

timely made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may

adopt,    without   explanation,    any    of   the    magistrate   judge’s

recommendations”      to   which        there    are     no    objections.

Dellarcirprete v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W.

Va. 2007) (citing Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983)). Courts will uphold portions of a recommendation to which

no objection has been made unless they are clearly erroneous.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

                               III. THE R&R

     The R&R recommends that the Court grant Defendants’ Motion

to Dismiss. First, the R&R provides that Defendants are entitled

to sovereign immunity because under the MPLA, Attorney General

Morrisey is not granted a specific duty of enforcement. Next,

the R&R finds that Plaintiff does not have standing to bring

this action because none of the three elements (injury in fact,

causation, and redressability) exists.

                              IV.   OBJECTIONS

                                    4
BROWN V. WEST VIRGINIA                                      1:19-CV-118

    MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
       [ECF NO. 33] AND GRANTING MOTION TO DISMISS [ECF NO. 21]


       Plaintiff objects to the R&R “in its entirety.” ECF No. 37

at 1. He asks the Court to incorporate his Reply to the Motion

for Summary Judgment as part of his objections to the R&R. 1 Id.

He writes that the Magistrate Judge “simply does not discuss in

any manner the crux of this case, which are Systematic Racism

and U.S. Constitutional violations.” Id. at 2. Plaintiff writes

that     the   R&R    “simply   incorrectly    evaluated    the   Court’s

jurisdictional       authority.”   Id.   at   3.   He   objects   to   the

Magistrate Judge’s finding of sovereign immunity for both the

State of West Virginia and Attorney General Morrisey. Id. at 4.

       Plaintiff objects to the finding that he lacks standing,

specifically arguing that an injury in fact exists and that he

meets the causation and redressability requirements. Id. at 6.

Finally, Plaintiff argues that it is contradictory to order a

party to respond to a motion and then claim that the Court does

not have subject matter jurisdiction. Overall, Plaintiff argues

that “[t]he R&R does not address the federal question present

within the complaint . . . .” Id. at 7.


1
  The Court will not incorporate Plaintiff’s Reply into his
Objections because the Court is only required to consider
specific objections filed in response to the R&R. See Green v.
Rubenstein, 644 F. Supp. 2d 723, 730 (S.D.W. Va. 2009) (citing
Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982) (requiring
that objections allege “specific error by the magistrate judge”
to receive de novo review).
                                     5
BROWN V. WEST VIRGINIA                                          1:19-CV-118

    MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
       [ECF NO. 33] AND GRANTING MOTION TO DISMISS [ECF NO. 21]

                              V.     DISCUSSION

       The Eleventh Amendment to the United States Constitution

provides: “The judicial power of the United States shall not be

construed to extend to any suit in law or equity, commenced or

prosecuted    against   one   of   the   United   States   by   citizens   of

another state, or by citizens or subjects of any foreign state.”

This immunity can be circumvented in certain circumstances, such

as abrogation by Congress through legislation that is clearly

stated and construed narrowly. See Fitzpatrick v. Bitzer, 427

U.S. 445 (1976). As the Supreme Court of the United States wrote

in Seminole Tribe of Florida v. Florida,

             To temper Congress' acknowledged powers of
             abrogation with due concern for the Eleventh
             Amendment's role as an essential component
             of our constitutional structure, we have
             applied   a   simple    but   stringent   test:
             ‘Congress    may     abrogate    the    States'
             constitutionally secured immunity from suit
             in   federal   court    only  by   making   its
             intention unmistakably clear in the language
             of the statute.


517 U.S. 44, 56 (1996) (citing Dellmuth v. Muth, 491 U.S. 223,

227-28 (1989) (emphasis added)). Title 42, Section 1983, of the

United States Code does not abrogate West Virginia’s sovereign

immunity. 2 See Will v. Michigan Dep’t of State Police, 491 U.S.


2
  The Court agrees with Defendants and the Magistrate Judge that
Section 1983 is the only statute that could potentially give it
                                     6
BROWN V. WEST VIRGINIA                                                       1:19-CV-118

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
    [ECF NO. 33] AND GRANTING MOTION TO DISMISS [ECF NO. 21]

58   (1989).        Therefore,       the   Court     has     no    jurisdiction          over

Plaintiff’s claim against the State of West Virginia.

        For Plaintiff to bring this action against an individual

state    official      in    West    Virginia,       there   must       be    “a   ‘special

relation’         between   the    state   officer        sued    and   the    challenged

statute      to    avoid    the    Eleventh       Amendment’s      bar.”      Waste      Mgmt.

Holdings, Inc. v. Gilmore, 252 F.3d 316, 331 (4th Cir. 2001)

(citing Ex parte Young, 209 U.S. 123, 157 (1908)). A special

relation      requires       “proximity     to      and    responsibility          for     the

challenged state action.” S.C. Wildlife Fed’n v. Limehouse, 549

F.3d 324, 333 (4th Cir. 2008) (emphasis removed). It does not

exist when an official merely possesses “[g]eneral authority to

enforce the laws of the state . . . .” Id. (citing Gilmore, 252

F.3d at 331.

        In   McBurney       v.    Cuccinelli,      the    Fourth    Circuit        held,    in

relevant part, that the Virginia Attorney General did not have a

“specific statutory duty to enforce” the Virginia Freedom of

Information Act against state officials. 616 F.3d 393, 400 (4th

Cir. 2010). The court made this finding even though the Virginia

statute      provided       an    enforcement      provision       that      granted      “the


jurisdiction over this claim. Although Plaintiff did not
specifically plead his case under Section 1983, he admits in his
Response to the Motion to Dismiss that this is a Section 1983
action. See ECF No. 24 at 2.
                                              7
BROWN V. WEST VIRGINIA                                                  1:19-CV-118

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
    [ECF NO. 33] AND GRANTING MOTION TO DISMISS [ECF NO. 21]

attorney   for     the   Commonwealth”         authority     to    petition    for    an

injunction       when   the   law   is    violated.    Id.    It    found     that   the

“attorney for the Commonwealth” referred to local prosecutors,

not the Attorney General. Id.

     Here, as in McBurney, West Virginia’s MPLA does not impose

upon the Attorney General a “specific statutory duty to enforce”

the statute. It is undisputed that the MPLA does not mention the

Attorney   General.       Attorney       General   Morrisey       possesses    only    a

“[g]eneral authority to enforce the laws of the state,” and does

not possess the requisite “proximity to and responsibility for”

the MPLA. See Limehouse, 549 F.3d at 331, 333. He does not bear

a special relation to the MPLA. The Court has no jurisdiction

over Plaintiff’s claims against Attorney General Morrisey.

                                    VI.    CONCLUSION

     Because       Plaintiff’s      claims      are   barred       by   the   Eleventh

Amendment, the Court need not address the issue of standing. The

Court lacks subject matter jurisdiction over Plaintiff’s claims.

For these reasons, the Court ORDERS the following:

             •   The Motion to Dismiss [ECF No.                    21] is
                 GRANTED   for lack  of  subject                    matter
                 jurisdiction;

             •   Plaintiff’s Motion for Status Update and
                 Summary Judgment Motion [ECF No. 27] are
                 DENIED AS MOOT;



                                           8
BROWN V. WEST VIRGINIA                                   1:19-CV-118

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
    [ECF NO. 33] AND GRANTING MOTION TO DISMISS [ECF NO. 21]

          •   The R&R [ECF No. 33] is ADOPTED to the
              extent consistent with this Memorandum
              Opinion and Order;

          •   Plaintiff’s Objections   [ECF   No.   37] are
              OVERRULED; and

          •   This action is DISMISSED WITH PREJUDICE
              and STRICKEN from the Court’s active
              docket.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Memorandum

Opinion and Order to counsel of record and the pro se Plaintiff,

via certified mail, return receipt requested.

     DATED: April 2, 2020

                              /s/ Thomas S. Kleeh
                              THOMAS S. KLEEH
                              UNITED STATES DISTRICT JUDGE




                                9
